Citation Nr: 9913314	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for actinic keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims of 
entitlement to service connection for a skin condition, 
including skin cancer, multiple myeloma, and actinic 
keratosis, to include as secondary to radiation exposure.  In 
February 1997, the Board denied the claims seeking service 
connection for skin cancer and multiple myeloma, and remanded 
the claim of entitlement to service connection for actinic 
keratosis for additional development.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has now been obtained. 

2.  The veteran was exposed to the sun during his military 
service in the tropics; he had a small spot on his forehead 
upon his return from service.  

3.  The veteran's spot on his forehead was later diagnosed as 
actinic keratosis and this condition has been medically 
related to his exposure to sun, including his exposure during 
service.


CONCLUSION OF LAW

The veteran's actinic keratosis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for actinic 
keratosis.  After reviewing the record, the Board finds that 
his claim is plausible; therefore, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone VA examinations to evaluate his 
condition and available, relevant treatment records have been 
obtained.

Factual Background

The veteran's service medical records show that his head, 
face, and skin were normal on physical examination at the 
time of his entrance into service in January 1944.  He was 
treated for dengue in late August 1944.  On discharge 
examination in April 1946, his head, face, and skin were 
noted to be normal.  Service administrative records show that 
he served on various islands in the South Pacific.    

On VA examination in December 1992, it was reported that the 
veteran had a mole on his forehead since 1946, and a mole on 
his back in the thoracic region. 

VA outpatient treatment records from 1992 to 1997 show that 
the veteran was seen for treatment of actinic keratosis.  He 
had several lesions removed.  He had an actinic keratosis 
lesion excised from his forehead in January 1993.  The wound 
was so large that it was unable to be closed.  In March 1993, 
he had a skin graft from his back to the forehead.  

At a personal hearing before the undersigned Member of the 
Board held at the RO in November 1996, the veteran and his 
wife testified concerning his skin condition.  The veteran 
testified that he first noticed a red spot on his forehead in 
May or June 1946.  He went to a doctor at that time, but was 
told to just let it go.  He first went to VA for treatment of 
the condition in 1992 and he had the lesion on his forehead 
removed in 1993.  He reported that he had spots removed from 
his ear and the back of his head several times, beginning in 
1972 by a private physician.  He said that he had tried to 
get records of this prior treatment, but was unable to obtain 
any.  His wife testified that she and the veteran were 
married in October 1946 and he had a spot on his forehead 
then.  It was a small spot that kept getting larger.  He did 
not go for treatment until it started hurting.  The veteran 
testified that he was exposed to the sun during service in 
the tropics.  He served in the infantry in the Marine Corps, 
mainly on guard duty.  After military service, he was mostly 
self-employed, working at a service station, with dump trucks 
and backhoe machines, and in sales. 

On a special VA skin examination in April 1997, it was noted 
that the veteran had a keratosis excised and grafted from his 
scalp in 1993, and that he had had two lesions removed from 
his scalp in 1972, but he did not know what the diagnosis 
was.  Examination of the skin showed evidence of actinic 
damage in sun exposed areas.  There was a surgical scar with 
a graft on the mid frontal vertical portion of the scalp.  
Diagnoses included actinic damage and history of excision of 
keratosis from the scalp with residual scar and graft.  The 
examiner stated that the veteran's skin disease was unrelated 
to his military service, except to the extent that he was 
exposed to sunlight during military service.  

A May 1997 addendum to the April 1997 VA examination report 
noted that the veteran's claims file had been reviewed and no 
new information was found.  The doctor stated that the 
veteran had actinic damage and had had actinic keratosis.  He 
further noted that actinic keratoses were caused by sun 
exposure and that sun exposure at any and all times of life 
may contribute to actinic keratosis.         

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Further, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

While the veteran's service medical records do not show any 
diagnosis of, or treatment for, skin disorders during 
service, he has testified that he was exposed to the sun 
during his service in the tropics and his service records 
show he served on various islands in the South Pacific.  
Further, hearing testimony from the veteran and his wife was 
to the effect that he had a small spot on his forehead upon 
his return from service that gradually grew larger and became 
painful.  They have testified that this was the same spot 
that was later removed and diagnosed as actinic keratosis.  
The Board finds the testimony given by the veteran and his 
wife at the personal hearing to be credible.   

The medical evidence of record demonstrates that the veteran 
had actinic keratosis, including on his forehead, diagnosed 
in the 1990s and later confirmed on VA examinations.  On VA 
examination in April 1997, the examiner related the veteran's 
actinic keratosis, at least in part, to his exposure to the 
sun during service. 

After reviewing the entire record, the Board has determined 
that there is at least an approximate balance of positive and 
negative evidence with respect to whether the veteran's 
actinic keratosis was the result of his reported exposure to 
the sun during service.  In light of the testimony of record 
and the opinion of the physician who performed the VA 
examination in April 1997 linking the veteran's actinic 
keratosis to his sun exposure during service, and considering 
the requirement that benefit of the doubt must be given to 
the veteran, the Board concludes that service connection 
should be granted for actinic keratosis.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for actinic keratosis is 
granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

